 In the Matter Of SERVICE SHOP, APPARATUS DEPARTMENT, GENERALELECTRIC COMPANY, SAN DIEGO, CALIFORNIA,' EMPLOYER, and INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONB-569, A. F. of L., PETITIONERCase No. 21-R-3968.-Decided February11, 1948Meserve, Mum:aper anHughes, by Mr. Lewis T. Gardiner,of LosAngeles, Calif., for the Employer.Mr. M. L.Ratcliffe,of San Diego, Calif., for the Petitioner.Mr. R. J.Morkotbski;of San Diego,Calif.,for the U. E.DECISION,ANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SanDiego, California, on August 7, 1947, before Charles M. Ryan, hearingofficer.United Electrical, Radio and Machine Workers of America,herein called the U. E., was permitted by the hearing officer to inter-vene in this proceeding, no question as to the U. E.'s attempted inter-vention having been raised at the hearing. The U. E. has not compliedwith the filing requirements of Section 9 (f), (g), and (h) of the Act,as amended, nor did it allege, or show, a contractual interest in thismatter.Accordingly, the hearing officer's ruling permitting the inter-vention of the U. E. is reversed.2Other rulings made by the hearingofficer are free from prejudicial error, and are affirmed.Upon the entire record in the case, the National Labor RelationsBoard 3 makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERGeneral Electric Company, a New York corporation,is engagedin the manufacture and distribution of electrical equipment. It oper-'Titleas amendedat the hearing.'Hatter of Schneider Transportation Company, 75 NL R B. 8703Puisuant to theprovisionsof Section 3 (b) of the NationalLabor RelationsAct, theBoard has delegatedits powers in connectionwith thiscase to a three-man panel consistingof the undersigned Board Members [Houston, Murdock, and Gray].76 N. L. R. B., No. 21.146 SERVICE SHOP147ates plants in various States of the United States.The only plantof the Employer involved in this proceeding is its Service Shop,Apparatus Department, at San Diego, California, which services andrepairs electrical equipment.During the 12 months preceding thehearing the San Diego Service Shop purchased raw materials valuedat approximately $15,000, of which approximately 80 percent wasreceived from sources outside the State of California.During thesame period, sales exceeded $50,000 in value, of which approximately5 percent was sold to customers located outside the State.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.1V.TIIE APPROPRIATE UNITThe Petitioner seeks a unit comprising all production and mainte-nance employees of the Employer, including craft or assistant foremenbut excluding office clerical and temporary employees.' The Employeragrees generally to the composition of the unit sought by the Peti-tioner but would also exclude supervisors.The Employer took noposition regarding the inclusion or exclusion of temporary employees.Although the Petitioner desires that craft or assistant foremen beincluded in the unit, the record does not reveal the existence of anyemployees in this category.We shall, therefore, make no finding re-garding their inclusion or exclusion.5The production foreman, who spends approximately 25 percent ofhis working time in production work, possesses the power effectivelyto recommend the discharge or promotion of the other production andThere are approximately 12 employeesin the alleged appropriate unitMatter of Allis-ChahneisManufacturingCompany. 73 NS.R R 784 Althnu¢h the]Ole skilledcraftsmen may furnish guidance to those of lesser skill, they possess nosupervisory authority over the latter.781902-48-vol 76-] 1 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employees and is clearly a supervisor within the meaningof Section 2 (11) of the National Labor Relations Act.Accordingly,we shall exclude him from the unit.At the time of the hearing the Employer had in its employ twotemporary helpers.These helpers were college students engaged forthe duration of their summer vacation period.They had no expecta-tion of either permanent tenure or regular seasonal employment.Weshall, therefore, exclude them from the unit.'We find that all production and maintenance employees of the Em-ployer, excluding office clerical and temporary employees, the produc-tiotl foremen and all supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Service Shop, Apparatus Depart-ment, General Electric Company, San Diego, California, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,and subject to Sections 203.61 and 203.62, of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be rep-resented by International Brotherhood of Electrical Workers, LocalUnion B-569, A. F. of L., for the purposes of collective bargaining.IMatter of Millvron's,72 N. L R B 69.